Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 9, and 17:
“Applicant would like to thank Examiner Jacob Petranek for taking time to discuss the present application on January 25, 2022, with the below signed representative and Steve Hatala. During the interview, Examiner Petranek indicated that incorporating selected features of claim 3 into claim 1, and claim 11 into claim 8, would overcome the currently pending rejections and place the application in condition for allowance. Accordingly, Applicant has amended the claims as suggested to speed allowance. 
In the present Office Action, the Examiner indicated claims 3, 5, 11, 13 and 19 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant appreciates the Examiner's acknowledgment of the allowability of these claims.”

This argument is found to be persuasive for the following reason. Leenstra doesn’t discuss encrypting and decrypting values. Grocutt in figure 12 disclosed decrypting encrypted branch prediction information stored in the branch target prediction structure. This is done by fetching encrypted branch prediction information from the table and decrypting it using a key of a current execution context. Element 179 generates a new key from time to time for new contexts using a linear feedback shift register or a random number generator (see paragraph 125). Grocutt failed to teach generating a decrypted value by using an encrypted portion of a program counter corresponding to the first branch instruction. Thus, the rejection based on Grocutt and Leenstra has been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183